
	

115 SRES 136 IS: Expressing the sense of the Senate regarding the 102nd anniversary of the Armenian Genocide.
U.S. Senate
2017-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 136
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2017
			Mr. Menendez (for himself, Mr. Cruz, Mr. Markey, and Mr. Udall) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the 102nd anniversary of the Armenian Genocide.
	
	
 Whereas the Armenian Genocide was conceived and carried out by the Ottoman Empire from 1915 to 1923, resulting in the deportation of nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and children were killed and 500,000 survivors were expelled from their homes, and the elimination of the over 2,500-year presence of Armenians in their historic homeland;
 Whereas, on May 24, 1915, the Allied Powers of England, France, and Russia jointly issued a statement explicitly charging for the first time ever another government of committing crimes against humanity and civilization;
 Whereas Raphael Lemkin, who coined the term genocide, and whose draft resolution for a genocide convention treaty became the framework for the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, recognized the Armenian Genocide as the type of crime the United Nations should prevent and punish through the setting of international standards;
 Whereas Senate Concurrent Resolution 12, 64th Congress, agreed to February 9, 1916, resolved that the President of the United States be respectfully asked to designate a day on which the citizens of this country may give expression to their sympathy by contributing funds now being raised for the relief of the Armenians, who at the time were enduring starvation, disease, and untold suffering;
 Whereas Senate Resolution 359, 66th Congress, agreed to May 11, 1920, stated that the testimony adduced at the hearings conducted by the subcommittee of the Senate Committee on Foreign Relations have clearly established the truth of the reported massacres and other atrocities from which the Armenian people have suffered;
 Whereas House Joint Resolution 148, 94th Congress, agreed to April 8, 1975, resolved, That April 24, 1975, is hereby designated as National Day of Remembrance of Man’s Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation calling upon the people of the United States to observe such day as a day of remembrance for all the victims of genocide, especially those of Armenian ancestry …;
 Whereas House Joint Resolution 247, 98th Congress, agreed to September 10, 1984, resolved, That April 24, 1985, is hereby designated as National Day of Remembrance of Man’s Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation calling upon the people of the United States to observe such day as a day of remembrance for all the victims of genocide, especially the one and one-half million people of Armenian ancestry …;
 Whereas, on April 11, 2014, the Committee on Foreign Relations of the Senate reported favorably Senate Resolution 410, 113th Congress, expressing the sense of the Senate regarding the anniversary of the Armenian Genocide, and calling on the President to ensure that the foreign policy of the United States reflects appropriate understanding and sensitivity concerning issues related to human rights crimes against humanity, ethnic cleansing, and genocide documented in the United States record relating to the Armenian Genocide;
 Whereas, on April 12, 2015, Pope Francis described the atrocities perpetrated by the Ottoman Turks against the Armenians as the first genocide of the 20th century;
 Whereas the United States Holocaust Memorial Council, an independent Federal agency, unanimously resolved on April 30, 1981, that the United States Holocaust Memorial Museum would document the Armenian Genocide in the Museum, and has done so through a public examination of the historic record, including lectures and the maintenance of books, records, and photographs about the Genocide;
 Whereas the Government of the Republic of Turkey has continued its international campaign of Armenian Genocide denial, maintained a blockade of Armenia, and continues to pressure the small but growing Turkish civil society movement for acknowledging the Armenian Genocide;
 Whereas, in April 2011, the month of remembrance of the Armenian Genocide, the Government of the Republic of Turkey demolished a 100-foot-high statue in the city of Kars which was erected to promote reconciliation with Armenia;
 Whereas, on April 22, 2016, on the occasion of Armenian Remembrance Day, President Barack Obama referred to the events of April 1915 as the first mass atrocity of the 20th Century and further called for a full, frank, and just acknowledgment of the facts;
 Whereas the German Bundestag in June 2016, and Danish Parliament, in January 2017, passed Armenian Genocide resolutions, thereby joining a growing list of legislatures from a wide number of countries who recognize the Armenian Genocide as such;
 Whereas the denial of the Armenian Genocide by the Government of the Republic of Turkey has prevented the meaningful advancement of a constructive political, economic, and security relationship between Armenia and Turkey; and
 Whereas the teaching, recognition, and commemoration of acts of genocide and other crimes against humanity is essential to preventing the reoccurrence of similar atrocities: Now, therefore, be it
		
	
 That it is the sense of the Senate— (1)to remember and commemorate the 102th anniversary of the Armenian Genocide on April 24, 2017;
 (2)that the President should work toward an equitable, constructive, stable, and durable Armenian-Turkish relationship that includes the full acknowledgment by the Government of the Republic of Turkey of the facts about the Armenian Genocide; and
 (3)that the President should ensure that the foreign policy of the United States reflects appropriate understanding and sensitivity concerning issues related to human rights, crimes against humanity, ethnic cleansing, and genocide documented in the United States record relating to the Armenian Genocide.
			
